Case agreed on a caveat. — See a part of the case in Tenn. p. 508, in n. —
The cause now coming on for final hearing, it appeared, that the two entries, Nos. 1607 and 1609, had been removed to other lands, whereupon the Court order and adjudge that, out of 602 acres in dispute, the plaintiff should recover 146 acres.
It appeared that Brown, by virtue of his entry (see a note of the case as above) for 5000 acres in John Armstrong's office, and a warrant which issued thereon, and which had been adjudged good, had made an entry in the office of the second district, agreeably to the land law of Tennessee (1806), which expressed that he reserved 456 acres, part of *Page 211 
the 5000 acres, the balance having been lost by older and better claims; and of course, so much of the quantity of the warrant as was lost removed, or intended to be removed, to other lands. Upon experiment, by a surveyor of the quantity lost in this entry of Brown for 5000 acres, it appeared that there was not so much lost as was expected by 146 acres. Brown, in consequence of this experiment, made another entry in the office of the second district, reserving 146 acres more of the 5000 acres. After the first entry of Brown for 456 acres, and previously to the second for 146 acres, Ross enters the same land, and upon a survey for Brown for the whole 602 acres, being the whole of his 5000 acre tract which was not taken by older claims, Ross enters acaveat, which comes here, by a case agreed from the Circuit Court of Maury. The Court is of opinion that, when Ross made his entry, he was apprised, by the entry of Brown in the same office, that he only intended to reserve 456 acres, part of the 5000 acre entry in John Armstrong's office, the balance, as the entry expressed, having been lost; and that the additional reservation of Brown for 146 acres could not prevail against Ross, who had entered previously thereto. That Brown, having a preference in obtaining a survey and grant by virtue of his old entry in John Armstrong's office, was entitled to take his 456 acres out of the 602 acres, as he thought proper, provided it were by a direct dividing line running to the cardinal points; that Ross should recover the balance, being 146 acres; and then Brown should immediately make his election of the part he would take. Upon which Brown chose the part of the 602 acres which lay on the western boundary, and that a dividing line should run north and south, leaving the 146 acres adjudged to Ross on the east. Agreeably to Act of Assembly, Brown, the caveatee, must pay the cost, the caveator having succeeded in recovering part of the land caveated.